DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on November 03, 2021. Claims 1-15 are pending and examined herein.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
As per claims 1 and  10, they recite "content including an element with a large number of expected viewers." However, the claims are indefinite due to the underlined recitation. The Examiner could not ascertain metes and bounds of such relative phraseology as to what is considered as a large number? The Examiner interprets this claim limitation under broadest reasonable interpretation in light of as-filed spec. paras. [0068] and [0118]-[0119] as best understood and has applied prior art accordingly. Appropriate correction and/or explanation is/are required.
As per claims 2-9 and 11-15, they are rejected due to the one or more deficiencies of claims 1 and 10 as noted above.  
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
	Under step 1, per MPEP 2106.03, claims 1-9 are an apparatus; and claims 10-15 are an apparatus. Thus, each claim 1-15, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) Abstract recitation, note the recitation that is not underlined or non-underlined recitation, as recited per claims 1-15 is as follows: 1. A display apparatus comprising: a display; a communication interface configured to communicate with an external server; and a processor configured to control the communication interface to receive, from the external server, content including an element with a large number of expected viewers identified based on at least one of a number of viewers or an installation location, and control the display to display the received content.  
2. The display apparatus of claim 1, wherein the processor is further configured to control the communication interface to receive content including tag information corresponding to at least one piece of tag information where a weight provided based on the number of viewers is greater than or equal to a predetermined value among pieces of tag information about an element of a previously displayed content.  
3. The display apparatus of claim 2, wherein the tag information indicates at least one of a text, an object, or a background color in the content.  
4. The display apparatus of claim 1, wherein the processor is further configured to control the communication interface to receive content that is output from another display apparatus and includes local tag information corresponding to at least one piece of local tag information assigned based on the installation location.  
5. The display apparatus of claim 4, wherein the local tag information indicates at least one of a type of area, a type of adjacent facility, or an adjacent infrastructure corresponding to the installation location.  
display apparatus of claim 4, wherein the processor is further configured to control the communication interface to receive content including at least one piece of tag information where a weight provided based on the number of viewers is greater than or equal to a predetermined value among pieces of content output from the other display apparatus.  
7. The display apparatus of claim 1, further comprising: a gyro sensor configured to measure rotation of the display, wherein the processor is further configured to control the communication interface to receive content corresponding to an installation state of the display among pieces of content including the element with the large number of expected viewers, the installation state of the display being determined based on an output of the gyro sensor.  
8. The display apparatus of claim 7, wherein the processor is further configured to control the communication interface to receive content with a resolution that is implementable by the display among the pieces of content including the element with the large number of expected viewers.  
9. The display apparatus of claim 1, further comprising: a camera provided on at least one side of the display, wherein the processor is further configured to determine a number of viewers who watch content output from the display for each preset frame unit based on image data acquired from the camera, and control the communication interface to transmit the determined number of viewers to the external server.  
10. A server comprising: a communication interface configured to communicate with a plurality of display apparatuses; and a processor configured to identify content including an element with a large number of expected viewers based on at least one of a number of viewers or an installation location of each of the plurality of display apparatuses, and control the communication interface to transmit the identified content to at least one of the plurality of display apparatuses.  
11. The server of claim 10, wherein the processor is further configured to identify tag information about each element of the content transmitted to each of the plurality of display apparatuses, provide a weight to the tag information corresponding to each of the plurality of display apparatuses based on the number of viewers received from each of the plurality of display apparatuses, and control the communication interface to transmit content to be transmitted to at least one of the plurality of display apparatuses including at least one piece of tag information corresponding to tag information of the content to be transmitted and having a weight greater than or equal to a predetermined value.  
12. The server of claim 11, wherein the tag information indicates at least one of a text, an object, or a background color in the content.  
13. The server of claim 11, wherein the processor is further configured to determine a weight of each piece of tag information by assigning a weight to tag information determined from each preset frame unit of content based on the number of viewers determined for each of the preset frame units, and adding the weights assigned for each of the preset frame units according to each piece of tag information.  
14. The server of claim 10, wherein the processor is further configured to identify local tag information corresponding to each of the plurality of display apparatuses based on location information received from each of the plurality of display apparatuses, and control the communication interface to transmit, to a target display apparatus, content output from at least one display apparatus including local tag information corresponding to local tag information based on location information of the target display apparatus.  
15. The server of claim 14, wherein the local tag information indicates at least one of a type of area, a type of adjacent facility, or an adjacent infrastructure corresponding to the location information.
  
	Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis.	
	(II) Thus, based on the foregoing abstract recitation, i.e. recitation that is not underlined as noted above, the claims recite an abstract idea of presenting content based on number of viewers expected at advertisement location which is certain methods of organizing human activity. 
Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as noted above via underlining would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as a network based communication environment e.g. Internet, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of presenting content based on number of viewers expected at advertisement location which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of presenting content based on number of viewers expected at advertisement location which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute Id. or note step 2A prong two).
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing (in other words, regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and/or publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art) as follows: 

(I) Pre-solution activity e.g. data gathering:

	(A) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (similar here client/display and server receive/transmit information) 
	(B) Gathering location data or position data via GPS:	
		(i) Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; and [0091] note "In one aspect, a recovery module 116 may further include a parental control module.  In such an aspect, the parental control module may allow for disablement of the wireless device at specific locations (e.g. school, church, etc.).  Further, the parental control module may provide for a web-based interface to control at least a portion of data/voice interactions with specific wireless devices.  For example, specific web content may be restricted and/or specific numbers may be blocked.  Still further, the parental control module may allow for detection of whether specific locations have been visited.   For example, the module may determine if the device (and presumably the child) visited a library or a mall after school, or if the child left the service coverage area.  In another aspect, the parental control module may be used to remotely disable at least a portion of the functionalities of an associated wireless device."; and
		(ii) Pub. No.: US 2009/0288012 note [0148] note "If at any time during the initialization of any of these transaction  configurations a step fails, for example one party uses similarly here user's data such as location or position is received and based on analysis targeted advertising or guidance information is transmitted over a network to the targeted users at the specific location];

	(C) Gathering data via camera:

		(i) PUBLICATION NUMBER: JP H11-24603 A PUBLICATION DATE: 29-Jan-1999 see [0001] "The present invention relates to a device having a line-of-sight detecting function, and more particularly to a display device for displaying predetermined information and an information collecting device for collecting predetermined information."; [0002] "2. Description of the Related Art Hitherto, various methods for detecting the direction of a line of sight of a human have been developed, and a method of displaying a cursor or the like at a gaze position of a line of sight has been performed. The line-of-sight detection methods are classified into a so-called non-contact type and a contact type, and there are the following two typical examples of the non-contact type. One of them is disclosed in No. 322,796. In this method, an edge extraction process is performed on image data obtained by photographing a human face portion. Then, after the eye portion is cut out, the position of the iris in the eye is extracted in both the horizontal and vertical directions. Then, the horizontal standard pattern and the vertical standard pattern are matched to calculate the line of sight. Another example is disclosed in JP-A-5-205030. In this method, by irradiating near-infrared light to the human eye, a reflection angle when the near-infrared light is reflected by a human retina is calculated, and a gaze direction is calculated. There are various types of display devices, for example, large display devices such as liquid crystal projectors and large plasma displays. Then, a commercial for a predetermined advertisement is flown on such a large-sized display device."; 
		(ii) NPL: H. Hongo, M. Tominaga, Y. Ishii, Y. Niwa and K. Yamamo, "Automatic marketing information system sensing customers' eye movements," Proceedings of the 41st SICE Annual Conference. SICE 2002., 2002, pp. 1-6 vol.1, doi: 10.1109/SICE.2002.1195169.; 
		(iii) NPL: I. Haritaoglu and M. Flickner, "Attentive billboards," Proceedings 11th International Conference on Image Analysis and Processing, 2001, pp. 162-167, doi: 10.1109/ICIAP.2001.957002."; 
		(iv) Pub. No.: US20040156020 [0019] "For example, one or more eye tracking systems can gather eye tracking data from individual users, the data can be transmitted (e.g., via a network) to one or more electronic systems that compile and/or process the data, which can then promote the processed data to any of a variety of user-accessible formats (e.g., a graphical output on a display device, a file accessible via a server, a printed page, input to another system). 
		(v) US20080147488A1 (paras 45-50); 
		(vi) JP2010112979A Interactive signboard system note "the above description, a method for specifying the line-of-sight direction of one user is described. However, the same method may be used when detecting the lines of sight of a large number of users. That is, by performing the same gaze calculation for all regions that are considered to be faces in the video signal data from the camera 16, it is possible to detect the gaze of a large number of users in real time."; 
		(vii) US20150348513 Gaze based notification placement; 
		(viii) Pub. No.: US 2015/0281775 [0051] note "the eye tracker 302 calculates a likelihood that the respective audience member is looking at the presentation device 102 based on, for example, the calcu-lated difference between the direct line of sight 114 and the gaze direction 116. For example, the eye tracker 302 of FIG. 3 compares the calculated difference to one or more thresh-olds to select one of a plurality of categories (e.g., looking away, looking in the general vicinity of the presentation device 102, looking directly at the presentation device 102, etc.). In some examples, the eye tracker 302 translates the calculated difference (e.g., degrees) between the direct line of sight 114 and the gaze direction 116 into a numerical repre-sentation of a likelihood of engagement. For example, the eye tracker 302 of FIG.3 determines a percentage indicative of a likelihood that the audience member is engaged with the presentation device 102 and/or indicative of a level of engage-ment of the audience member. In Such instances, higher per centages indicate proportionally higher levels of attention or engagement"; [0076] note "engagement level threshold(s) of the example behavior rule(s) 402 of FIG. 4 pertain to, for example, an amount of engagement of one or more audience members (e.g., individually and/or collectively) as measured"; and 
		(ix) US2009/0019472 note [0038] "As indicated above, the central processing element (110, FIGS. 1, 2) may process an image signal from an optical camera (325) and identify within the image or images received the instance of each human face in the audience (320). This can be done based on feature recognition of the basic features of a human face without the need 

(D) Determining orientation of apparatus via gyro sensor:
	(i) Pub. No.: 2002/0120510 note "The position detector 430 comprises a geomagnetic sensor 432, a gyroscope 434, a distance sensor 436 and a GPS (global positioning system) receiver 438 as is well-known in the art."
	(ii) Pub. No.: US 2013/0295964 see Fig. 6 and its associated disclosure; note "[0031] End device 120 may be configured to sense a motion of end device 120 by using one or more of well-known motion sensors such as a gyroscope, an accelerometer, and a motion detecting camera that are built-in, connected, or otherwise associated with end device 120. By way of example, but not limited to, the motion of end device 120 may refer to at least one of a posture of end device 120 at a certain time, a number of rotations of end device 120 during a predefined period of time, a pattern of movement enacted by a user on end device 120. Further, end device 120 may detect a location of end device 120 by using any one of well-known location detecting schemes using a global positioning system (GPS), a third generation (3G) and/or fourth generation (4G) mobile telecommunication network system."; [0078] "Sensor 610 may be configured to sense a motion that may be enacted upon end device 120 by, e.g., a user thereof. Sensor 610 may sense a motion of end device 120 by using one or more of well-known motion sensors such as a gyroscope, an accelerometer, and a motion detecting camera."; and
	(iii) Pub. No.: US 20190311528 see [0026] "Generally, the gyroscope 215 may be configured to measure the rate at which the electronic device 203 rotates around a spatial axis(es) (i.e., the angular velocity(ies) of the electronic device 203 around the spatial axis(es)), from which the orientation, and changes in orientation, of the electronic device 203 may be determined. For example, the gyroscope 215 may be a three-axis gyroscope which may generate angular velocity data in each of the three conventional axes x, y, and z. A gyroscope is also known as an angular rate sensor, angular sensor, or angular velocity sensor."

(II) Post-solution activity, e.g. outputting data:
	(A) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims similarly here as a post solution advertisement or guidance information is outputted or communicated or displayed to each of the users' terminal interface that are present at the specific position].


	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
	Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Tian et al. (Pub. No.: US 2015/0134460) referred to hereinafter as Tian.
As per claim 1, a display apparatus comprising: a display; a communication interface configured to communicate with an external server; and a processor configured to control the communication interface to (see Figs. 1, 4, and their associated disclosure; [0019]; [0024] note “While FIG. 1 illustrates modules 110 and 120 as separate functional blocks, it is appreciated that these modules may co-operate on a single computer system, or may be distributed across multiple computer systems. The computer system(s) may reside in a private communications network, or may be accessible over the Internet "in the cloud". The digital sign functional block, including AVA software and the digital signage media player 145 is typically implemented in or connected to one or more servers coupled to one or more digital display devices located in an 
- receive, from the external server, content including an element with a large number of expected viewers identified based on at least one of a number of viewers or an installation location, and control the display to display the received content (see Figs. 1, 4-6, and their associated disclosure; [0013] note “equipping digital signs with a sensor, such as one or more front-facing cameras proximate the digital display device, and AVA software coupled with processors, such as Intel Core 15 and Intel Core 17 processors, digital signs according to an embodiment of the invention have the intelligence to anonymously  detect the number of viewers, their gender, and their age bracket”; [0015]; [0021]; [0024] note “including AVA software and the digital signage media player 145 is typically implemented in or connected to one or more servers coupled to one or more digital display devices located in an area where advertisers desire to display digital advertisements on a digital sign, such as a retail store or shopping mall. One or more sensors such as sensor 103, for example, an optical device such as a video camera, are coupled to the digital sign module 105 to capture the video or images of viewers used by digital sign module 105 to generate the AVA data.”; [0024]; [0027]; [0033]; [0037]; [0043]; [0048] note “realize prediction based targeting, a viewer, or passer, prediction model is used to predict the type of viewer, that is, the passer type, in a next time slot. To train this model, weighted audience counting is used to create the training dataset. In one embodiment, the count of each passer type is weighted according to the points in time when that type of passer is expected to pass by the digital sign”; [0051]-[0054]; see Figs. 5, 6, and their associated disclosure; [0076]-[0077]; [0078] note “the list of ads created using the passer distribution prediction model can be ranked based on the Weighted Target Potential (WTP) for each ad. The 
As per claim 10, Tian discloses a server comprising: a communication interface configured to communicate with a plurality of display apparatuses; and a processor configured to identify content including an element with a large number of expected viewers based on at least one of a number of viewers or an installation location of each of the plurality of display apparatuses, and control the communication interface to transmit the identified content to at least one of the plurality of display apparatuses (see the rejection as set forth above for claim 1 as claim recites substantially similar subject matter as claim 1).  
	As per claim 2, Tian discloses the claim limitations of claim 1. Tian discloses wherein the processor is further configured to control the communication interface to receive content including tag information corresponding to at least one piece of tag information where a weight provided based on the number of viewers is greater than or equal to a predetermined value among pieces of tag information about an element of a previously displayed content (see Figs. 5, 6, and their associated disclosure; [0015]; [0021] note “the same permanent store may be used to store the video analytic data captured by the digital sign module 105 as well. Further, data mining module 110 receives as input a list of digital advertisements 125 available for display on the digital sign, and metadata associated the list of advertisements, such as the demographic characteristics of viewers to which advertisers wish to target their advertisements. Digital sign module 105 also supplies to the data mining module "proof-of-play" data, that is, advertising data indicating what ads were displayed by the digital sign, when those ads where displayed, and [0039]-[0040]).  
As per claims 3 and 12, Tian discloses the claim limitations of claim 2. Tian discloses wherein the tag information indicates at least one of a text, an object, or a background color in the content (see Fig. 6 and its associated disclosure; [0021]; [0073]).  
As per claim 9, Tian discloses the claim limitations of claim 1. Tian discloses further comprising: a camera provided on at least one side of the display, wherein the processor is further configured to determine a number of viewers who watch content output from the display for each preset frame unit based on image data acquired from the camera, and control the 
As per claim 11, Tian discloses the claim limitations of claim 1. Tian discloses wherein the processor is further configured to identify tag information about each element of the content transmitted to each of the plurality of display apparatuses (see Figs. 5, 6, and their associated disclosure; [0021] note “the same permanent store may be used to store the video analytic data captured by the digital sign module 105 as well. Further, data mining module 110 receives as input a list of digital advertisements 125 available for display on the digital sign, and metadata associated the list of advertisements, such as the demographic characteristics of viewers to which advertisers wish to target their advertisements. Digital sign module 105 also supplies to the data mining module "proof-of-play" data, that is, advertising data indicating what ads were displayed by the digital sign, when those ads where displayed, and where those ads were displayed (e.g., by providing a device identifier (ID) for the digital sign that can be used as a basis for determining the location of the digital sign). In one embodiment of the invention, sales data 130, for example, from a Point-of-Sale terminal, may be input to data mining module 110. The sales data may be correlated with the AVA data to gauge the effectiveness of an advertisement on a certain demographic group in tenns of the sale of products or services featured in the advertisement.”), provide a weight to the tag information corresponding to each of the plurality of display apparatuses based on the number of viewers received from each of the plurality of display apparatuses (see [0047]; [0048]; [0072]-[0074]; [0078]), and control the communication interface to transmit content to be transmitted to at least one of the plurality of display apparatuses including at least one piece of tag information corresponding to tag information of the content to be transmitted and having a weight greater than or equal to a predetermined value [0039]-[0040]). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 4-6 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tian, in view of Candelore (Pub. No.: US 2015/0312622).
As per claim 4, Tian discloses the claim limitations of claim 1. Tian discloses  wherein the processor is further configured to control the communication interface to receive content that is output from […] and includes local tag information corresponding to at least one piece of local tag information assigned based on the installation location (see [0021]; [0024]-[0025]; [0027]; [0047]). 
Tian suggests multiple displays, see [0025], however Tian expressly does not teach […] another display apparatus […]. Candelore teaches […] another display apparatus […] (see Figs. 1, 2, 4, and their associated disclosure; [0008]-[0009]; [0011]; [0032]; [0041]-[0048]; [0066]-[0067]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Tian's foregoing suggestions in view of Wagner's above noted teachings with motivation to render content obtained from another geolocated device to enhance user’s viewing experience by providing content on additional display, see at least [0008], [0059], [0063], and [0066].
As per claims 5 and 15, Tian in view of Candelore teaches the claim limitations of claims 4 and 14 respectively. Tian discloses wherein the local tag information indicates at least one of a type of area, a type of adjacent facility, or an adjacent infrastructure corresponding to the installation location (see [0021] note “where those ads were displayed (e.g., by providing a device identifier (ID) for the digital sign that can be used as a basis for determining the location of the digital sign”; [0024] note “digital display devices located in an area where advertisers desire to display digital advertisements on a digital sign, such as a retail store or shopping mall”; [0025]).  
As per claim 6, Tian in view of Candelore teaches the claim limitations of claim 4. Tian discloses  wherein the processor is further configured to control the communication interface to receive content including at least one piece of tag information where a weight provided based on the number of viewers is greater than or equal to a predetermined value among pieces of content [...] (see Figs. 5, 6, and their associated disclosure; [0015]; [0021] note “the same permanent store may be used to store the video analytic data captured by the digital sign module 105 as well. Further, data mining module 110 receives as input a list of digital advertisements 125 available for display on the digital sign, and metadata associated the list of advertisements, such as the demographic characteristics of viewers to which advertisers wish to target their advertisements. Digital sign module 105 also supplies to the data mining module "proof-of-play" data, that is, advertising data indicating what ads were displayed by the digital sign, when those ads where displayed, and where those ads were displayed (e.g., by providing a device identifier (ID) for the digital sign that can be used as a basis for determining the location of the digital sign). In one embodiment of the invention, sales data 130, for example, from a Point-of-Sale terminal, may be input to data mining module 110. The sales data may be correlated with the AVA data to gauge the effectiveness of an advertisement on a certain demographic group in tenns of the sale of products or services featured in the advertisement.”; [0022] note “the CMS stores all trained advertising models, advertisement lists, advertiser preferences, and advertising data. CMS 120 transmits the customized advertising list at 140 to digital sign module 105 for display. In one embodiment of the invention, digital sign module 105 comprises a digital signage media player module (digital player module) 145, which may be used to generate the advertising lists in real time.”; [0033]-[0036]; [0037] note “the multiplied confidence value is greater than a threshold, then an advertisement for the extracted advertising category is sent to the tentative [0039]-[0040]).
Tian suggests multiple displays, see [0024]-[0025], however Tian expressly does not teach [...] output from the other display apparatus. Candelore teaches [...] output from the other display apparatus (see Figs. 1, 2, 4, and their associated disclosure; [0008]-[0009]; [0011]; [0032]; [0041]-[0048]; [0066]-[0067]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Tian's foregoing suggestions in view of Wagner's above noted teachings with motivation to render content obtained from another geolocated device to enhance user’s viewing experience by providing content on additional display, see at least [0008], [0059], [0063], and [0066].
As per claim 14, Tian discloses the claim limitations of claim 10. Tian discloses   wherein the processor is further configured to identify local tag information corresponding to each of the plurality of display apparatuses based on location information [...], and control the communication interface to transmit, to a target display apparatus, content [...] including local tag information corresponding to local tag information based on location information of the target display apparatus (see [0021]; [0024]-[0025]; [0027]; [0047]).
Tian suggests multiple displays, see [0024]-[0025], however Tian expressly does not teach [...] received from each of the plurality of display apparatuses [...] output from at least one display apparatus [...]. Candelore teaches [...] received from each of the plurality of display 
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Tian's foregoing suggestions in view of Wagner's above noted teachings with motivation to render content obtained from another geolocated device to enhance user’s viewing experience by providing content on additional display, see at least [0008], [0059], [0063], and [0066].
6.	Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tian, in view of Mustapha (Pub. No.: US 2021/0195118).
As per claim 7, Tian discloses the claim limitations of claim 1. Tian discloses further comprising: [...], wherein the processor is further configured to control the communication interface to receive content [...] among pieces of content including the element with the large number of expected viewers, [...] (see [0037]; [0039]; [0074]-[0080]).  
Tian suggests one or more sensor(s), see [0024], however Tian expressly does not teach [...] a gyro sensor configured to measure rotation of the display [...] corresponding to an installation state of the display [...] the installation state of the display being determined based on an output of the gyro sensor. Mustapha teaches [...] a gyro sensor configured to measure rotation of the display [...] corresponding to an installation state of the display [...] the installation state of the display being determined based on an output of the gyro sensor (see [0049]-[0051]; [0057]; [0061]).
As per claim 8, Tian in view of Mustapha teaches the claim limitations of claim 7. Tian discloses  wherein the processor is further configured to control the communication interface to 
Tian suggests one or more display(s), see [0013] and [0025], however Tian expressly does not teach [...] with a resolution that is implementable by the display [...]. Mustapha teaches [...] with a resolution that is implementable by the display [...] (see [0049]; [0061]).
Therefore (as it applies to claims 7-8) it would be obvious to a PHOSITA before the effective filling date of the invention to modify Tian's foregoing suggestions about weighting parameters associated with content in view of Wagner's above noted teachings with motivation to render content properly according to the orientation of the display e.g. portrait or landscape and reducing the size of content according to display size by cropping yet maintaining the resolution of the content implementable by the display which would have the advantage of reducing the storage size of the content, see at least Mustapha [0049]-[0051].
7.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tian, in view of Wagner (Pub. No.: US 2010/0095318).
	As per claim 13, Tian discloses the claim limitations of claim 11. Tian discloses wherein the processor is further configured to determine a weight of each piece of tag information by assigning a weight to tag information [...], and adding the weights assigned [...] according to each piece of tag information (see Figs. 5, 6, and their associated disclosure; [0027]; [0033]; [0037]; [0076]-[0078]).
	Tian suggests, see Fig. 5. 6, and their associated disclosure, however Tian expressly does not teach [...] determined from each preset frame unit of content based on the number of viewers determined for each of the preset frame units [...] for each of the preset frame units  [...]. Wagner teaches [...] determined from each preset frame unit of content based on the number of 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Tian's foregoing suggestions about weighting parameters associated with content in view of Wagner's above noted teachings with motivation to perform frame by frame tagging of audience analytics and tagging, see at least Wagner [0017]-[0018], in this way one can evaluate dynamics of audience very granularly on a frame by frame basis which can be utilized for content e.g. ad placement, see at least Wagner [0001] and [0016].
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	0) Pub. No.: US 2016/0379261 see Abstract note "rendering targeted content on a digital sign. The computer system includes a display screen and a camera. The computer system also includes a video analytics module to receive video images from the camera and generate audience metrics based on the video images. The audience metrics include eye gaze information that identifies an area of the display screen being viewed by a person. The computer system also includes a content management module to identify a content selection to be rendered by the digital sign based on the audience metrics"; and Fig. 4 and its associated disclosure; [0085] note "the digital sign for rendering targeted content includes logic to send the audience metrics to a datamining module residing on the remote system, wherein the data mining module identifies the 
	i) Pub. No.: US 20190303974 pertains to ascertaining ad and audience profile see Figs 1, 2A, and their associated disclosure.
	ii) Pub. No.: US 2018/0082125 see Figs. 5a, 5b, 10, and their associated disclosure.
	iv) Pub. No.: US 2020/0125575 pertains to techniques for ranking content for item recommendation by tagging, weighting/scoring, and selecting content based on threshold and/or score.
	v) NPL: H. Inoue, K. Suzuki, K. Sakata and K. Maeda, "Development of a Digital Signage System for Automatic Collection and Distribution of Its Content from the Existing Digital Contents and Its Field Trials," 2011 IEEE/IPSJ International Symposium on Applications and the Internet, 2011, pp. 463-468, doi: 10.1109/SAINT.2011.86 - pertains to the same inventive concept.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Examiner, Art Unit 3688